OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response 9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management 8401 Colesville Road Silver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end:September 30 Date of reporting period: July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Profit Funds Investment Trust By (Signature and Title)* /s/ Eugene A. Profit. Eugene A. Profit, President Date July 11, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT THE PROFIT FUNDS PROXY VOTING RECORD 7/1/2010 - 6/30/2011 THE PROFIT FUND Medtronic, Inc. Ticker MDT Meeting Date Security ID Meeting Type Record Date 25-Aug-10 Annual 28-Jun-10 CUSIP:585055106 Proponent Mgmt Rec Vote Instruction Elect Director Richard H. Anderson Mgmt For For Elect Director David L. Calhoun Mgmt For For Elect Director Victor J. Dzau Mgmt For For Elect Director William A. Hawkins Mgmt For For Elect Director Shirley A. Jackson Mgmt For For Elect Director James T. Lenehan Mgmt For For Elect Director Denise M. O'Leary Mgmt For For Elect Director Kendall J. Powell Mgmt For For Elect Director Robert C. Pozen Mgmt For For Elect Director Jean-Pierre Rosso Mgmt For For Elect Director Jack W. Schuler Mgmt For For 2 Ratify Auditors Mgmt For For NIKE, Inc. Ticker NKE Meeting Date Security ID Meeting Type Record Date 20-Sep-10 Annual 26-Jul-10 CUSIP:654106103 Proponent Mgmt Rec Vote Instruction Elect Director Jill K. Conway Mgmt For For Elect Director Alan B. Graf, Jr. Mgmt For For Elect Director John C. Lechleiter Mgmt For For Elect Director Phyllis M. Wise Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For Western Digital Corporation Ticker WDC Meeting Date Security ID Meeting Type Record Date 11-Nov-10 Annual 16-Sep-10 CUSIP:958102105 Proponent Mgmt Rec Vote Instruction 1 Elect Director Peter D. Behrendt Mgmt For For 2 Elect Director Kathleen A. Cote Mgmt For For 3 Elect Director John F. Coyne Mgmt For For 4 Elect Director Henry T. DeNero Mgmt For For 5 Elect Director William L. Kimsey Mgmt For For 6 Elect Director Michael D. Lambert Mgmt For For 7 Elect Director Len J. Lauer Mgmt For For 8 Elect Director Matthew E. Massengill Mgmt For For 9 Elect Director Roger H. Moore Mgmt For For 10 Elect Director Thomas E. Pardun Mgmt For For 11 Elect Director Arif Shakeel Mgmt For For 12 Ratify Auditors Mgmt For For Microsoft Corporation Ticker MSFT Meeting Date Security ID Meeting Type Record Date 16-Nov-10 Annual 03-Sep-10 CUSIP:594918104 Proponent Mgmt Rec Vote Instruction 1 Elect Director Steven A. Ballmer Mgmt For For 2 Elect Director Dina Dublon Mgmt For For 3 Elect Director William H. Gates III Mgmt For For 4 Elect Director Raymond V. Gilmartin Mgmt For For 5 Elect Director Reed Hastings Mgmt For For 6 Elect Director Maria M. Klawe Mgmt For For 7 Elect Director David F. Marquardt Mgmt For For 8 Elect Director Charles H. Noski Mgmt For For 9 Elect Director Helmut Panke Mgmt For For 10 Ratify Auditors Mgmt For For 11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability SH Against Against Cisco Systems, Inc. Ticker CSCO Meeting Date Security ID Meeting Type Record Date 18-Nov-10 17275R102 Annual 20-Sep-10 CUSIP:17275R102 Proponent Mgmt Rec Vote Instruction 1 Elect Director Carol A. Bartz Mgmt For For 2 Elect Director M. Michele Burns Mgmt For For 3 Elect Director Michael D. Capellas Mgmt For For 4 Elect Director Larry R. Carter Mgmt For For 5 Elect Director John T. Chambers Mgmt For For 6 Elect Director Brian L. Halla Mgmt For For 7 Elect Director John L. Hennessy Mgmt For For 8 Elect Director Richard M. Kovacevich Mgmt For For 9 Elect Director Roderick C. Mcgeary Mgmt For For 10 Elect Director Michael K. Powell Mgmt For For 11 Elect Director Arun Sarin Mgmt For For 12 Elect Director Steven M. West Mgmt For For 13 Elect Director Jerry Yang Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Ratify Auditors Mgmt For For 16 Amend Bylaws to Establish a Board Committee on Environmental Sustainability SH Against Against 17 Report on Internet Fragmentation SH Against For 18 Adopt Policy Prohibiting Sale of Products in China if they Contribute to Human Rights Abuses SH Against Against Costco Wholesale Corporation Ticker COST Meeting Date Security ID Meeting Type Record Date 27-Jan-11 22160K105 Annual 22-Nov-10 CUSIP:22160K105 Proponent Mgmt Rec Vote Instruction Elect Director Susan L. Decker Mgmt For For Elect Director Richard M. Libenson Mgmt For For Elect Director John W. Meisenbach Mgmt For For Elect Director Charles T. Munger Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Visa Inc. Ticker V Meeting Date Security ID Meeting Type Record Date 27-Jan-11 92826C839 Annual 03-Dec-10 CUSIP:92826C839 Proponent Mgmt Rec Vote Instruction 1 Declassify the Board of Directors Mgmt For For 2 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For Elect Director Gary P. Coughlan Mgmt For For Elect Director Mary B. Cranston Mgmt For For Elect Director Francisco Javier Fernandez-Carbajal Mgmt For For Elect Director Robert W. Matschullat Mgmt For For Elect Director Cathy E. Minehan Mgmt For For Elect Director Suzanne Nora Johnson Mgmt For For Elect Director David J. Pang Mgmt For For Elect Director Joseph W. Saunders Mgmt For For Elect Director William S. Shanahan Mgmt For For Elect DirectorJohn A. Swainson Mgmt For For Elect Director Suzanne Nora Johnson Mgmt For For Elect Director Joseph W. Saunders Mgmt For For Elect Director John A. Swainson Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Amend Executive Incentive Bonus Plan Mgmt For For 8 Ratify Auditors Mgmt For For Rockwell Collins, Inc. Ticker COL Meeting Date Security ID Meeting Type Record Date 04-Feb-11 Annual 06-Dec-10 CUSIP:774341101 Proponent Mgmt Rec Vote Instruction Elect Director C.A. Davis Mgmt For For Elect Director R.E. Eberhart Mgmt For For Elect Director D. Lilley Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Apple Inc. Ticker AAPL Meeting Date Security ID Meeting Type Record Date 23-Feb-11 Annual 27-Dec-10 CUSIP:037833100 Proponent Mgmt Rec Vote Instruction Elect Director William V. Campbell Mgmt For For Elect Director Millard S. Drexler Mgmt For For Elect Director Albert A. Gore, Jr. Mgmt For For Elect Director Steven P. Jobs Mgmt For For Elect Director Andrea Jung Mgmt For For Elect Director Arthur D. Levinson Mgmt For For Elect Director Ronald D. Sugar Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Adopt Policy on Succession Planning SH Against For 6 Require a Majority Vote for the Election of Directors SH Against For Hologic, Inc. Ticker HOLX Meeting Date Security ID Meeting Type Record Date 02-Mar-11 Annual 07-Jan-11 CUSIP:436440101 Proponent Mgmt Rec Vote Instruction Elect Director John W. Cumming Mgmt For Withhold Elect Director Robert A. Cascella Mgmt For For Elect Director Glenn P. Muir Mgmt For For Elect Director Sally W. Crawford Mgmt For For Elect Director David R. Lavance, Jr. Mgmt For For Elect Director Nancy L. Leaming Mgmt For For Elect Director Lawrence M. Levy Mgmt For For Elect Director Elaine S. Ullian Mgmt For For Elect Director Wayne Wilson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For QUALCOMM Incorporated Ticker QCOM Meeting Date Security ID Meeting Type Record Date 08-Mar-11 Annual 10-Jan-11 CUSIP:747525103 Proponent Mgmt Rec Vote Instruction Elect Director Barbara T. Alexander Mgmt For For Elect Director Stephen M. Bennett Mgmt For For Elect Director Donald G. Cruickshank Mgmt For For Elect Director Raymond V. Dittamore Mgmt For For Elect Director Thomas W. Horton Mgmt For For Elect Director Irwin Mark Jacobs Mgmt For For Elect Director Paul E. Jacobs Mgmt For For Elect Director Robert E. Kahn Mgmt For For Elect Director Sherry Lansing Mgmt For For Elect Director Duane A. Nelles Mgmt For For Elect Director Francisco Ros Mgmt For For Elect Director Brent Scowcroft Mgmt For For Elect Director Marc I. Stern Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Require a Majority Vote for the Election of Directors SH Against For Franklin Resources, Inc. Ticker BEN Meeting Date Security ID Meeting Type Record Date 15-Mar-11 Annual 18-Jan-11 CUSIP:354613101 Proponent Mgmt Rec Vote Instruction 1 Elect Director Samuel H. Armacost Mgmt For For 2 Elect Director Charles Crocker Mgmt For For 3 Elect Director Joseph R. Hardiman Mgmt For For 4 Elect Director Charles B. Johnson Mgmt For For 5 Elect Director Gregory E. Johnson Mgmt For For 6 Elect Director Rupert H. Johnson, Jr. Mgmt For For 7 Elect Director Mark C. Pigott Mgmt For For 8 Elect Director Chutta Ratnathicam Mgmt For For 9 Elect Director Peter M. Sacerdote Mgmt For For 10 Elect Director Laura Stein Mgmt For For 11 Elect Director Anne M. Tatlock Mgmt For Against 12 Elect Director Geoffrey Y. Yang Mgmt For For 13 Ratify Auditors Mgmt For For 14 Amend Omnibus Stock Plan Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The Walt Disney Company Ticker DIS Meeting Date Security ID Meeting Type Record Date 23-Mar-11 Annual 24-Jan-11 CUSIP:254687106 Proponent Mgmt Rec Vote Instruction 1 Elect Director Susan E. Arnold Mgmt For For 2 Elect Director John E. Bryson Mgmt For For 3 Elect Director John S. Chen Mgmt For For 4 Elect Director Judith L. Estrin Mgmt For For 5 Elect Director Robert A. Iger Mgmt For For 6 Elect Director Steven P. Jobs Mgmt For For 7 Elect Director Fred H. Langhammer Mgmt For For 8 Elect Director Aylwin B. Lewis Mgmt For For 9 Elect Director Monica C. Lozano Mgmt For For 10 Elect Director Robert W. Matschullat Mgmt For For 11 Elect Director John E. Pepper, Jr. Mgmt For For 12 Elect Director Sheryl Sandberg Mgmt For For 13 Elect Director Orin C. Smith Mgmt For For 14 Ratify Auditors Mgmt For For 15 Approve Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Prohibit Retesting Performance Goals SH Against For United Technologies Corporation Ticker UTX Meeting Date Security ID Meeting Type Record Date 13-Apr-11 Annual 15-Feb-11 CUSIP:913017109 Proponent Mgmt Rec Vote Instruction 1 Elect Director Louis R. Chenevert Mgmt For For 2 Elect Director John V. Faraci Mgmt For For 3 Elect Director Jean-Pierre Garnier Mgmt For For 4 Elect Director Jamie S. Gorelick Mgmt For For 5 Elect Director Edward A. Kangas Mgmt For For 6 Elect Director Ellen J. Kullman Mgmt For For 7 Elect Director Charles R. Lee Mgmt For For 8 Elect Director Richard D. McCormick Mgmt For For 9 Elect Director Harold McGraw III Mgmt For For 10 Elect Director Richard B. Myers Mgmt For For 11 Elect Director H. Patrick Swygert Mgmt For For 12 Elect Director Andre Villeneuve Mgmt For For 13 Elect Director Christine Todd Whitman Mgmt For For 14 Ratify Auditors Mgmt For For 15 Amend Omnibus Stock Plan Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt None One Year 18 Stock Retention/Holding Period SH Against For Adobe Systems Incorporated Ticker ADBE Meeting Date Security ID Meeting Type Record Date 21-Apr-11 00724F101 Annual 25-Feb-11 CUSIP:00724F101 Proponent Mgmt Rec Vote Instruction 1 Elect Director Robert K. Burgess Mgmt For For 2 Elect Director Daniel Rosensweig Mgmt For For 3 Elect Director Robert Sedgewick Mgmt For For 4 Elect Director John E. Warnock Mgmt For For 5 Amend Qualified Employee Stock Purchase Plan Mgmt For For 6 Approve Executive Incentive Bonus Plan Mgmt For For 7 Ratify Auditors Mgmt For For 8 Declassify the Board of Directors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Marathon Oil Corporation Ticker MRO Meeting Date Security ID Meeting Type Record Date 27-Apr-11 Annual 28-Feb-11 CUSIP:565849106 Proponent Mgmt Rec Vote Instruction 1 Elect Director Gregory H. Boyce Mgmt For Against 2 Elect Director Pierre Brondeau Mgmt For For 3 Elect Director Clarence P. Cazalot, Jr. Mgmt For Against 4 Elect Director David A. Daberko Mgmt For Against 5 Elect Director William L. Davis Mgmt For Against 6 Elect Director Shirley Ann Jackson Mgmt For Against 7 Elect Director Philip Lader Mgmt For Against 8 Elect Director Charles R. Lee Mgmt For Against 9 Elect Director Michael E. J. Phelps Mgmt For Against 10 Elect Director Dennis H. Reilley Mgmt For Against 11 Elect Director Seth E. Schofield Mgmt For Against 12 Elect Director John W. Snow Mgmt For Against 13 Elect Director Thomas J. Usher Mgmt For Against 14 Ratify Auditors Mgmt For For 15 Provide Right to Call Special Meeting Mgmt For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Report on Accident Risk Reduction Efforts SH Against Against The Coca-Cola Company Ticker KO Meeting Date Security ID Meeting Type Record Date 27-Apr-11 Annual 28-Feb-11 CUSIP:191216100 Proponent Mgmt Rec Vote Instruction 1 Elect Director Herbert A. Allen Mgmt For For 2 Elect Director Ronald W. Allen Mgmt For For 3 Elect Director Howard G. Buffett Mgmt For For 4 Elect Director Barry Diller Mgmt For For 5 Elect Director Evan G. Greenberg Mgmt For For 6 Elect Director Alexis M. Herman Mgmt For For 7 Elect Director Muhtar Kent Mgmt For For 8 Elect Director Donald R. Keough Mgmt For For 9 Elect Director Maria Elena Lagomasino Mgmt For For 10 Elect Director Donald F. McHenry Mgmt For For 11 Elect Director Sam Nunn Mgmt For For 12 Elect Director James D. Robinson III Mgmt For For 13 Elect Director Peter V. Ueberroth Mgmt For For 14 Elect Director Jacob Wallenberg Mgmt For For 15 Elect Director James B. Williams Mgmt For For 16 Ratify Auditors Mgmt For For 17 Amend Executive Incentive Bonus Plan Mgmt For For 18 Amend Restricted Stock Plan Mgmt For For 19 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 20 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 21 Publish Report on Chemical Bisphenol-A (BPA) SH Against For Berkshire Hathaway Inc. Ticker BRK.B Meeting Date Security ID Meeting Type Record Date 30-Apr-11 Annual 02-Mar-11 CUSIP:084670108 Proponent Mgmt Rec Vote Instruction Elect Director Warren E. Buffett Mgmt For For Elect Director Charles T. Munger Mgmt For For Elect Director Howard G. Buffett Mgmt For For Elect Director Stephen B. Burke Mgmt For For Elect Director Susan L. Decker Mgmt For For Elect Director William H. Gates III Mgmt For For Elect Director David S. Gottesman Mgmt For For Elect Director Charlotte Guyman Mgmt For For Elect Director Donald R. Keough Mgmt For For Elect Director Thomas S. Murphy Mgmt For For Elect Director Ronald L. Olson Mgmt For For Elect Director Walter Scott, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Adopt Quantitative GHG Goals for Products and Operations SH Against For Aflac Incorporated Ticker AFL Meeting Date Security ID Meeting Type Record Date 02-May-11 Annual 23-Feb-11 CUSIP:001055102 Proponent Mgmt Rec Vote Instruction 1 Elect Director Daniel P. Amos Mgmt For For 2 Elect Director John Shelby Amos II Mgmt For For 3 Elect Director Paul S. Amos II Mgmt For For 4 Elect Director Michael H. Armacost Mgmt For For 5 Elect Director Kriss Cloninger III Mgmt For For 6 Elect Director Elizabeth J. Hudson Mgmt For For 7 Elect Director Douglas W. Johnson Mgmt For For 8 Elect Director Robert B. Johnson Mgmt For For 9 Elect Director Charles B. Knapp Mgmt For For 10 Elect Director E. Stephen Purdom Mgmt For For 11 Elect Director Barbara K. Rimer Mgmt For For 12 Elect Director Marvin R. Schuster Mgmt For For 13 Elect Director David Gary Thompson Mgmt For For 14 Elect Director Robert L. Wright Mgmt For For 15 Elect Director Takuro Yoshida Mgmt For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 18 Ratify Auditors Mgmt For For American Express Company Ticker AXP Meeting Date Security ID Meeting Type Record Date 02-May-11 Annual 04-Mar-11 CUSIP:025816109 Proponent Mgmt Rec Vote Instruction Elect Director Daniel F. Akerson Mgmt For For Elect Director Charlene Barshefsky Mgmt For For Elect Director Ursula M. Burns Mgmt For For Elect Director Kenneth I. Chenault Mgmt For For Elect Director Peter Chernin Mgmt For For Elect Director Theodore J. Leonsis Mgmt For For Director Jan Leschly Mgmt For For Director Richard C. Levin Mgmt For For Director Richard A. McGinn Mgmt For For Director Edward D. Miller Mgmt For For Director Steven S. Reinemund Mgmt For For Director Robert D. Walter Mgmt For For Director Ronald A. Williams Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Provide for Cumulative Voting SH Against For 6 Amend Bylaws Call Special Meetings SH Against For Manpower Group Ticker MAN Meeting Date Security ID Meeting Type Record Date 03-May-11 56418H100 Annual 22-Feb-11 CUSIP:56418H100 Proponent Mgmt Rec Vote Instruction Elect Director Cari M. Dominguez Mgmt For For Elect Director Roberto Mendoza Mgmt For For Elect Director Elizabeth P. Sartain Mgmt For For Elect Director Edward J. Zore Mgmt For For Elect Director William Downe Mgmt For For Elect Director Patricia A. Hemingway Hall Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Approve Omnibus Stock Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CSX Corporation Ticker CSX Meeting Date Security ID Meeting Type Record Date 04-May-11 Annual 04-Mar-11 CUSIP:126408103 Proponent Mgmt Rec Vote Instruction 1 Elect Director Donna M. Alvarado Mgmt For For 2 Elect Director John B. Breaux Mgmt For For 3 Elect Director Pamela L. Carter Mgmt For For 4 Elect Director Steven T. Halverson Mgmt For For 5 Elect Director Edward J. Kelly, III Mgmt For For 6 Elect Director Gilbert H. Lamphere Mgmt For For 7 Elect Director John D. McPherson Mgmt For For 8 Elect Director Timothy T. O'Toole Mgmt For For 9 Elect Director David M. Ratcliffe Mgmt For For 10 Elect Director Donald J. Shepard Mgmt For For 11 Elect Director Michael J. Ward Mgmt For For 12 Elect Director J.C. Watts, Jr. Mgmt For For 13 Elect Director J. Steven Whisler Mgmt For For 14 Ratify Auditors Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year EMC Corporation Ticker EMC Meeting Date Security ID Meeting Type Record Date 04-May-11 Annual 07-Mar-11 CUSIP:268648102 Proponent Mgmt Rec Vote Instruction 1 Elect Director Michael W. Brown Mgmt For For 2 Elect Director Randolph L. Cowen Mgmt For For 3 Elect Director Michael J. Cronin Mgmt For For 4 Elect Director Gail Deegan Mgmt For For 5 Elect Director James S. DiStasio Mgmt For For 6 Elect Director John R. Egan Mgmt For For 7 Elect Director Edmund F. Kelly Mgmt For For 8 Elect Director Windle B. Priem Mgmt For For 9 Elect Director Paul Sagan Mgmt For For 10 Elect Director David N. Strohm Mgmt For For 11 Elect Director Joseph M. Tucci Mgmt For For 12 Ratify Auditors Mgmt For For 13 Amend Omnibus Stock Plan Mgmt For For 14 Provide Right to Call Special Meeting Mgmt For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Express Scripts, Inc. Ticker ESRX Meeting Date Security ID Meeting Type Record Date 04-May-11 Annual 07-Mar-11 CUSIP:302182100 Proponent Mgmt Rec Vote Instruction Elect Director Gary G. Benanav Mgmt For For Elect Director Maura C. Breen Mgmt For For Elect Director Nicholas J. LaHowchic Mgmt For For Elect Director Thomas P. Mac Mahon Mgmt For For Elect Director Frank Mergenthaler Mgmt For For Elect Director Woodrow A. Myers Jr. Mgmt For For Elect Director John O. Parker, Jr. Mgmt For For Elect Director George Paz Mgmt For For Elect Director Samuel K. Skinner Mgmt For For Elect Director Seymour Sternberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Provide Right to Call Special Meeting Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Approve Omnibus Stock Plan Mgmt For For 7 Report on Political Contributions SH Against For General Dynamics Corporation Ticker GD Meeting Date Security ID Meeting Type Record Date 04-May-11 Annual 07-Mar-11 CUSIP:369550108 Proponent Mgmt Rec Vote Instruction 1 Elect Director Mary T. Barra Mgmt For For 2 Elect Director Nicholas D. Chabraja Mgmt For For 3 Elect Director James S. Crown Mgmt For For 4 Elect Director William P. Fricks Mgmt For For 5 Elect Director Jay L. Johnson Mgmt For For 6 Elect Director George A. Joulwan Mgmt For For 7 Elect Director Paul G. Kaminski Mgmt For For 8 Elect Director John M. Keane Mgmt For For 9 Elect Director Lester L. Lyles Mgmt For For 10 Elect Director William A. Osborn Mgmt For For 11 Elect Director Robert Walmsley Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 15 Review and Assess Human Rights Policies SH Against For 16 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For PepsiCo, Inc. Ticker PEP Meeting Date Security ID Meeting Type Record Date 04-May-11 Annual 04-Mar-11 CUSIP:713448108 Proponent Mgmt Rec Vote Instruction 1 Elect Director S.L. Brown Mgmt For For 2 Elect Director I.M. Cook Mgmt For For 3 Elect Director D. Dublon Mgmt For For 4 Elect Director V.J. Dzau Mgmt For For 5 Elect Director R.L. Hunt Mgmt For For 6 Elect Director A. Ibarguen Mgmt For For 7 Elect Director A.C. Martinez Mgmt For For 8 Elect Director I.K. Nooyi Mgmt For For 9 Elect Director S.P. Rockefeller Mgmt For For 10 Elect Director J.J. Schiro Mgmt For For 11 Elect Director L.G. Trotter Mgmt For For 12 Elect Director D. Vasella Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 15 Ratify Auditors Mgmt For For 16 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 17 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 18 Report on Political Contributions SH Against Against Plains Exploration & Production Company Ticker PXP Meeting Date Security ID Meeting Type Record Date 05-May-11 Annual 24-Mar-11 CUSIP:726505100 Proponent Mgmt Rec Vote Instruction 1 Elect Director James C. Flores Mgmt For For 2 Elect Director Isaac Arnold, Jr. Mgmt For For 3 Elect Director Alan R. Buckwalter, III Mgmt For For 4 Elect Director Jerry L. Dees Mgmt For For 5 Elect Director Tom H. Delimitros Mgmt For For 6 Elect Director Thomas A. Fry, III Mgmt For For 7 Elect Director Charles G. Groat Mgmt For For 8 Elect Director John H. Lollar Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year United Parcel Service, Inc. Ticker UPS Meeting Date Security ID Meeting Type Record Date 05-May-11 Annual 07-Mar-11 CUSIP:911312106 Proponent Mgmt Rec Vote Instruction 1 Elect Director F. Duane Ackerman Mgmt For For 2 Elect Director Michael J. Burns Mgmt For For 3 Elect Director D. Scott Davis Mgmt For For 4 Elect Director Stuart E. Eizenstat Mgmt For For 5 Elect Director Michael L. Eskew Mgmt For For 6 Elect Director William R. Johnson Mgmt For For 7 Elect Director Ann M. Livermore Mgmt For For 8 Elect Director Rudy H.P. Markham Mgmt For For 9 Elect Director Clark T. Randt, Jr. Mgmt For For 10 Elect Director John W. Thompson Mgmt For For 11 Elect Director Carol B. Tome Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 14 Ratify Auditors Mgmt For For 15 Other Business Mgmt For Against Verizon Communications Inc. Ticker VZ Meeting Date Security ID Meeting Type Record Date 05-May-11 92343V104 Annual 07-Mar-11 CUSIP:92343V104 Proponent Mgmt Rec Vote Instruction 1 Elect Director Richard L. Carrion Mgmt For For 2 Elect Director M. Frances Keeth Mgmt For For 3 Elect Director Robert W. Lane Mgmt For For 4 Elect Director Lowell C. Mcadam Mgmt For For 5 Elect Director Sandra O. Moose Mgmt For For 6 Elect Director Joseph Neubauer Mgmt For For 7 Elect Director Donald T. Nicolaisen Mgmt For For 8 Elect Director Clarence Otis, Jr. Mgmt For For 9 Elect Director Hugh B. Price Mgmt For For 10 Elect Director Ivan G. Seidenberg Mgmt For For 11 Elect Director Rodney E. Slater Mgmt For For 12 Elect Director John W. Snow Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Disclose Prior Government Service SH Against Against 17 Performance-Based Equity Awards SH Against For 18 Restore or Provide for Cumulative Voting SH Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For The Goldman Sachs Group, Inc. Ticker GS Meeting Date Security ID Meeting Type Record Date 06-May-11 38141G104 Annual 07-Mar-11 CUSIP:38141G104 Proponent Mgmt Rec Vote Instruction 1 Elect Director Lloyd C. Blankfein Mgmt For For 2 Elect Director John H. Bryan Mgmt For For 3 Elect Director Gary D. Cohn Mgmt For For 4 Elect Director Claes Dahlback Mgmt For For 5 Elect Director Stephen Friedman Mgmt For For 6 Elect Director William W. George Mgmt For For 7 Elect Director James A. Johnson Mgmt For For 8 Elect Director Lois D. Juliber Mgmt For For 9 Elect Director Lakshmi N. Mittal Mgmt For For 10 Elect Director James J. Schiro Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Ratify Auditors Mgmt For For 14 Provide for Cumulative Voting SH Against For 15 Amend Bylaws Call Special Meetings SH Against For 16 Stock Retention/Holding Period SH Against For 17 Review Executive Compensation SH Against Against 18 Report on Climate Change Business Risks SH Against Against 19 Report on Political Contributions SH Against Against Bank of America Corporation Ticker BAC Meeting Date Security ID Meeting Type Record Date 11-May-11 Annual 16-Mar-11 CUSIP:060505104 Proponent Mgmt Rec Vote Instruction 1 Elect Director Mukesh D. Ambani Mgmt For For 2 Elect Director Susan S. Bies Mgmt For For 3 Elect Director Frank P. Bramble, Sr. Mgmt For For 4 Elect Director Virgis W. Colbert Mgmt For For 5 Elect Director Charles K. Gifford Mgmt For For 6 Elect Director Charles O. Holliday, Jr. Mgmt For For 7 Elect Director D. Paul Jones, Jr. Mgmt For For 8 Elect Director Monica C. Lozano Mgmt For For 9 Elect Director Thomas J. May Mgmt For For 10 Elect Director Brian T. Moynihan Mgmt For For 11 Elect Director Donald E. Powell Mgmt For For 12 Elect Director Charles O. Rossotti Mgmt For For 13 Elect Director Robert W. Scully Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Ratify Auditors Mgmt For For 17 Disclose Prior Government Service SH Against Against 18 Provide Right to Act by Written Consent SH Against For 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations SH Against For 20 Report on Lobbying Expenses SH Against For 21 Report on Collateral in Derivatives Trading SH Against For 22 Restore or Provide for Cumulative Voting SH Against For 23 Claw-back of Payments under Restatements SH Against For 24 Prohibit Certain Relocation Benefits to Senior Executives SH Against For Gilead Sciences, Inc. Ticker GILD Meeting Date Security ID Meeting Type Record Date 12-May-11 Annual 16-Mar-11 CUSIP:375558103 Proponent Mgmt Rec Vote Instruction Elect Director John F. Cogan Mgmt For For Elect Director Etienne F. Davignon Mgmt For For Elect Director James M. Denny Mgmt For For Elect Director Carla A. Hills Mgmt For For Elect Director Kevin E. Lofton Mgmt For For Elect Director John W. Madigan Mgmt For For Elect Director John C. Martin Mgmt For For Elect Director Gordon E. Moore Mgmt For For Elect Director Nicholas G. Moore Mgmt For For Elect Director Richard J. Whitley Mgmt For For Elect Director Gayle E. Wilson Mgmt For For Elect Director Per Wold-Olsen Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Reduce Supermajority Vote Requirement Mgmt For For 5 Provide Right to Call Special Meeting Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year El Paso Corporation Ticker EP Meeting Date Security ID Meeting Type Record Date 17-May-11 28336L109 Annual 22-Mar-11 CUSIP:28336L109 Proponent Mgmt Rec Vote Instruction 1 Elect Director Juan Carlos Braniff Mgmt For For 2 Elect Director David W. Crane Mgmt For For 3 Elect Director Douglas L. Foshee Mgmt For For 4 Elect Director Robert W. Goldman Mgmt For For 5 Elect Director Anthony W. Hall, Jr. Mgmt For For 6 Elect Director Thomas R. Hix Mgmt For For 7 Elect Director Ferrell P. McClean Mgmt For For 8 Elect Director Timothy J. Probert Mgmt For For 9 Elect Director Steven J. Shapiro Mgmt For For 10 Elect Director J. Michael Talbert Mgmt For For 11 Elect Director Robert F. Vagt Mgmt For For 12 Elect Director John L. Whitmire Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Ratify Auditors Mgmt For For JPMorgan Chase & Co. Ticker JPM Meeting Date Security ID Meeting Type Record Date 17-May-11 46625h100 Annual 18-Mar-11 CUSIP:46625H100 Proponent Mgmt Rec Vote Instruction 1 Elect Director Crandall C. Bowles Mgmt For For 2 Elect Director Stephen B. Burke Mgmt For For 3 Elect Director David M. Cote Mgmt For For 4 Elect Director James S. Crown Mgmt For For 5 Elect Director James Dimon Mgmt For For 6 Elect Director Ellen V. Futter Mgmt For For 7 Elect Director William H. Gray, III Mgmt For For 8 Elect Director Laban P. Jackson, Jr. Mgmt For For 9 Elect Director David C. Novak Mgmt For For 10 Elect Director Lee R. Raymond Mgmt For For 11 Elect Director William C. Weldon Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Amend Omnibus Stock Plan Mgmt For Against 16 Affirm Political Non-Partisanship SH Against Against 17 Provide Right to Act by Written Consent SH Against For 18 Report on Loan Modifications SH Against Against 19 Report on Political Contributions SH Against For 20 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity SH Against Against 21 Require Independent Board Chairman SH Against Against Akamai Technologies, Inc. Ticker AKAM Meeting Date Security ID Meeting Type Record Date 18-May-11 00971T101 Annual 25-Mar-11 CUSIP:00971T101 Proponent Mgmt Rec Vote Instruction 1 Elect Director C. Kim Goodwin Mgmt For For 2 Elect Director David W. Kenny Mgmt For For 3 Elect Director Peter J. Kight Mgmt For For 4 Elect Director Frederic V. Salerno Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 8 Ratify Auditors Mgmt For For Morgan Stanley Ticker MS Meeting Date Security ID Meeting Type Record Date 18-May-11 Annual 21-Mar-11 CUSIP:617446448 Proponent Mgmt Rec Vote Instruction 1 Elect Director Roy J. Bostock Mgmt For For 2 Elect Director Erskine B. Bowles Mgmt For For 3 Elect Director Howard J. Davies Mgmt For For 4 Elect Director James P. Gorman Mgmt For For 5 Elect Director James H. Hance Jr. Mgmt For For 6 Elect Director C. Robert Kidder Mgmt For For 7 Elect Director John J. Mack Mgmt For For 8 Elect Director Donald T. Nicolaisen Mgmt For For 9 Elect Director Hutham S. Olayan Mgmt For For 10 Elect Director James. W. Owens Mgmt For For 11 Elect Director O. Griffith Sexton Mgmt For For 12 Elect Director Masaaki Tanaka Mgmt For For 13 Elect Director Laura D. Tyson Mgmt For For 14 Ratify Auditors Mgmt For For 15 Amend Omnibus Stock Plan Mgmt For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 17 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Intel Corporation Ticker INTC Meeting Date Security ID Meeting Type Record Date 19-May-11 Annual 21-Mar-11 CUSIP:458140100 Proponent Mgmt Rec Vote Instruction 1 Elect Director Charlene Barshefsky Mgmt For For 2 Elect Director Susan L. Decker Mgmt For For 3 Elect Director John J. Donahoe Mgmt For For 4 Elect Director Reed E. Hundt Mgmt For For 5 Elect Director Paul S. Otellini Mgmt For For 6 Elect Director James D. Plummer Mgmt For For 7 Elect Director David S. Pottruck Mgmt For For 8 Elect Director Jane E. Shaw Mgmt For For 9 Elect Director Frank D. Yeary Mgmt For For 10 Elect Director David B. Yoffie Mgmt For For 11 Ratify Auditors Mgmt For For 12 Amend Omnibus Stock Plan Mgmt For For 13 Amend Qualified Employee Stock Purchase Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt None One Year McDonald's Corporation Ticker MCD Meeting Date Security ID Meeting Type Record Date 19-May-11 Annual 22-Mar-11 CUSIP:580135101 Proponent Mgmt Rec Vote Instruction 1 Elect Director Susan E. Arnold Mgmt For For 2 Elect Director Richard H. Lenny Mgmt For For 3 Elect Director Cary D. McMillan Mgmt For For 4 Elect Director Sheila A. Penrose Mgmt For For 5 Elect Director James A. Skinner Mgmt For For 6 Ratify Auditors Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 9 Reduce Supermajority Vote Requirement for Transactions With Interested Shareholders Mgmt For For 10 Reduce Supermajority Vote Requirement Relating to the Board of Directors Mgmt For For 11 Reduce Supermajority Vote Requirement for Shareholder Action Mgmt For For 12 Declassify the Board of Directors SH Against For 13 Require Suppliers to Adopt CAK SH Against Against 14 Report on Policy Responses to Children's Health Concerns and Fast Food SH Against Against 15 Report on Beverage Container Environmental Strategy SH Against For Tiffany & Co. Ticker TIF Meeting Date Security ID Meeting Type Record Date 19-May-11 Annual 22-Mar-11 CUSIP:886547108 Proponent Mgmt Rec Vote Instruction 1 Elect Director Michael J. Kowalski Mgmt For For 2 Elect Director Rose Marie Bravo Mgmt For For 3 Elect Director Gary E. Costley Mgmt For For 4 Elect Director Lawrence K. Fish Mgmt For For 5 Elect Director Abby F. Kohnstamm Mgmt For For 6 Elect Director Charles K. Marquis Mgmt For For 7 Elect Director Peter W. May Mgmt For For 8 Elect Director J. Thomas Presby Mgmt For For 9 Elect Director William A. Shutzer Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year YUM! Brands, Inc. Ticker YUM Meeting Date Security ID Meeting Type Record Date 19-May-11 Annual 21-Mar-11 CUSIP:988498101 Proponent Mgmt Rec Vote Instruction 1 Elect Director David W. Dorman Mgmt For For 2 Elect Director Massimo Ferragamo Mgmt For For 3 Elect Director J. David Grissom Mgmt For For 4 Elect Director Bonnie G. Hill Mgmt For For 5 Elect Director Robert Holland, Jr. Mgmt For For 6 Elect Director Kenneth G. Langone Mgmt For For 7 Elect Director Jonathan S. Linen Mgmt For For 8 Elect Director Thomas C. Nelson Mgmt For For 9 Elect Director David C. Novak Mgmt For For 10 Elect Director Thomas M. Ryan Mgmt For For 11 Elect Director Jing-Shyh S. Su Mgmt For For 12 Elect Director Robert D. Walter Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Call Special Meeting Mgmt For For Amgen Inc. Ticker AMGN Meeting Date Security ID Meeting Type Record Date 20-May-11 Annual 21-Mar-11 CUSIP:031162100 Proponent Mgmt Rec Vote Instruction 1 Elect Director David Baltimore Mgmt For For 2 Elect Director Frank J. Biondi, Jr. Mgmt For For 3 Elect Director Francois De Carbonnel Mgmt For For 4 Elect Director Vance D. Coffman Mgmt For For 5 Elect Director Rebecca M. Henderson Mgmt For For 6 Elect Director Frank C. Herringer Mgmt For For 7 Elect Director Gilbert S. Omenn Mgmt For For 8 Elect Director Judith C. Pelham Mgmt For For 9 Elect Director J. Paul Reason Mgmt For For 10 Elect Director Leonard D. Schaeffer Mgmt For For 11 Elect Director Kevin W. Sharer Mgmt For For 12 Elect Director Ronald D. Sugar Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against For Exxon Mobil Corporation Ticker XOM Meeting Date Security ID Meeting Type Record Date 25-May-11 30231G102 Annual 06-Apr-11 CUSIP:30231G102 Proponent Mgmt Rec Vote Instruction Elect Director M.J. Boskin Mgmt For For Elect Director P. Brabeck-Letmathe Mgmt For For Elect Director L.R. Faulkner Mgmt For For Elect Director J.S. Fishman Mgmt For For Elect Director K.C. Frazier Mgmt For For Elect Director W.W. George Mgmt For For Elect Director M.C. Nelson Mgmt For For Elect Director S.J. Palmisano Mgmt For For Elect Director S.S. Reinemund Mgmt For For Elect Director R.W. Tillerson Mgmt For For Elect Director E.E. Whitacre, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require Independent Board Chairman SH Against For 6 Report on Political Contributions SH Against For 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity SH Against Against 8 Adopt Policy on Human Right to Water SH Against Against 9 Report on Environmental Impact of Oil Sands Operations in Canada SH Against For 10 Report on Environmental Impacts of Natural Gas Fracturing SH Against For 11 Report on Energy Technologies Development SH Against Against 12 Adopt Quantitative GHG Goals for Products and Operations SH Against For Citrix Systems, Inc. Ticker CTXS Meeting Date Security ID Meeting Type Record Date 26-May-11 Annual 01-Apr-11 CUSIP:177376100 Proponent Mgmt Rec Vote Instruction 1 Elect Director Murray J. Demo Mgmt For For 2 Elect Director Asiff S. Hirji Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Google Inc. Ticker GOOG Meeting Date Security ID Meeting Type Record Date 02-Jun-11 38259P508 Annual 04-Apr-11 CUSIP:38259P508 Proponent Mgmt Rec Vote Instruction Elect Director Larry Page Mgmt For For Elect Director Sergey Brin Mgmt For For Elect Director Eric E. Schmidt Mgmt For For Elect Director L. John Doerr Mgmt For For Elect Director John L. Hennessy Mgmt For For Elect Director Ann Mather Mgmt For For Elect Director Paul S. Otellini Mgmt For For Elect Director K. Ram Shriram Mgmt For For Elect Director Shirley M. Tilghman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Amend Bylaws to Establish a Board Committee on Environmental Sustainability SH Against Against 7 Reduce Supermajority Vote Requirement SH Against Against 8 Report on Code of Conduct Compliance SH Against Against The Home Depot, Inc. Ticker HD Meeting Date Security ID Meeting Type Record Date 02-Jun-11 Annual 04-Apr-11 CUSIP:437076102 Proponent Mgmt Rec Vote Instruction 1 Elect Director F. Duane Ackerman Mgmt For For 2 Elect Director Francis S. Blake Mgmt For For 3 Elect Director Ari Bousbib Mgmt For For 4 Elect Director Gregory D. Brenneman Mgmt For For 5 Elect Director J. Frank Brown Mgmt For For 6 Elect Director Albert P. Carey Mgmt For For 7 Elect Director Armando Codina Mgmt For For 8 Elect Director Bonnie G. Hill Mgmt For For 9 Elect Director Karen L. Katen Mgmt For For 10 Elect Director Ronald L. Sargent Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Provide Right to Act by Written Consent Mgmt For For 15 Restore or Provide for Cumulative Voting SH Against For 16 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 17 Prepare Employment Diversity Report SH Against For 18 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote SH Against Against Wal-Mart Stores, Inc. Ticker WMT Meeting Date Security ID Meeting Type Record Date 03-Jun-11 Annual 06-Apr-11 CUSIP:931142103 Proponent Mgmt Rec Vote Instruction 1 Elect Director Aida M. Alvarez Mgmt For For 2 Elect Director James W. Breyer Mgmt For For 3 Elect Director M. Michele Burns Mgmt For For 4 Elect Director James I. Cash, Jr. Mgmt For For 5 Elect Director Roger C. Corbett Mgmt For For 6 Elect Director Douglas N. Daft Mgmt For For 7 Elect Director Michael T. Duke Mgmt For For 8 Elect Director Gregory B. Penner Mgmt For For 9 Elect Director Steven S Reinemund Mgmt For For 10 Elect Director H. Lee Scott, Jr. Mgmt For For 11 Elect Director Arne M. Sorenson Mgmt For For 12 Elect Director Jim C. Walton Mgmt For For 13 Elect Director S. Robson Walton Mgmt For For 14 Elect Director Christopher J. Williams Mgmt For For 15 Elect Director Linda S. Wolf Mgmt For For 16 Ratify Auditors Mgmt For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 18 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 19 Amend EEO Policy to Prohibit Discrimination based on Gender Identity SH Against For 20 Report on Political Contributions SH Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For 22 Require Suppliers to Produce Sustainability Reports SH Against Against 23 Report on Climate Change Business Risks SH Against Against Staples, Inc. Ticker SPLS Meeting Date Security ID Meeting Type Record Date 07-Jun-11 Annual 11-Apr-11 CUSIP:855030102 Proponent Mgmt Rec Vote Instruction 1 Elect Director Basil L. Anderson Mgmt For For 2 Elect Director Arthur M. Blank Mgmt For For 3 Elect Director Mary Elizabeth Burton Mgmt For For 4 Elect Director Justin King Mgmt For For 5 Elect Director Carol Meyrowitz Mgmt For For 6 Elect Director Rowland T. Moriarty Mgmt For For 7 Elect Director Robert C. Nakasone Mgmt For For 8 Elect Director Ronald L. Sargent Mgmt For For 9 Elect Director Elizabeth A. Smith Mgmt For For 10 Elect Director Robert E. Sulentic Mgmt For For 11 Elect Director Vijay Vishwanath Mgmt For For 12 Elect Director Paul F. Walsh Mgmt For For 13 Ratify Auditors Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Provide Right to Act by Written Consent SH Against For Target Corporation Ticker TGT Meeting Date Security ID Meeting Type Record Date 08-Jun-11 87612E106 Annual 11-Apr-11 CUSIP:87612E106 Proponent Mgmt Rec Vote Instruction 1 Elect Director Roxanne S. Austin Mgmt For For 2 Elect Director Calvin Darden Mgmt For For 3 Elect Director Mary N. Dillon Mgmt For For 4 Elect Director James A. Johnson Mgmt For For 5 Elect Director Mary E. Minnick Mgmt For For 6 Elect Director Anne M. Mulcahy Mgmt For For 7 Elect Director Derica W. Rice Mgmt For For 8 Elect Director Stephen W. Sanger Mgmt For For 9 Elect Director Gregg W. Steinhafel Mgmt For For 10 Elect Director John G. Stumpf Mgmt For For 11 Elect Director Solomon D. Trujillo Mgmt For For 12 Ratify Auditors Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 16 Adopt Compensation Benchmarking Policy SH Against For 17 Report on Electronics Recycling and Preventing E-Waste Export SH Against For Celgene Corporation Ticker CELG Meeting Date Security ID Meeting Type Record Date 15-Jun-11 Annual 19-Apr-11 CUSIP:151020104 Proponent Mgmt Rec Vote Instruction Elect Director Robert J. Hugin Mgmt For For Elect Director Michael D. Casey Mgmt For For Elect Director Carrie S. Cox Mgmt For For Elect Director Rodman L. Drake Mgmt For For Elect Director Michael A. Friedman Mgmt For For Elect Director Gilla Kaplan Mgmt For For Elect Director James J. Loughlin Mgmt For For Elect Director Ernest Mario Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year THE PROFIT OPPORTUNITY FUND The Toro Company Ticker TTC Meeting Date Security ID Meeting Type Record Date 15-Mar-11 Annual 21-Jan-11 CUSIP:891092108 Proponent Mgmt Rec Vote Instruction Elect Director Jeffrey M. Ettinger Mgmt For For Elect Director Katherine J. Harless Mgmt For For Elect Director Inge G. Thulin Mgmt For For Elect Director Michael J. Hoffman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Syneron Medical Ltd. Ticker ELOS Meeting Date Security ID Meeting Type Record Date 29-Mar-11 M87245102 Annual 24-Feb-11 CUSIP:M87245102 Proponent Mgmt Rec Vote Instruction 1 Ratify Kost Forer Gabbay and Kasierer as Auditors Mgmt For For 2 Elect Shimon Eckhouse as Director Mgmt For For 3 Elect Michael Angel as External Director Mgmt For For 3a Indicate If you are a Controlling Shareholder Mgmt None Against 4 Elect Dan Suesskind as External Director Mgmt For For 4a Indicate If You are a Controlling Shareholder Mgmt None Against 5 Approve Comepnsation of Directors Including Grants of Options or Restricted Shares Mgmt For Against 6 Increase Authorized Common Stock Mgmt For Against Rollins, Inc. Ticker ROL Meeting Date Security ID Meeting Type Record Date 26-Apr-11 Annual 04-Mar-11 CUSIP:775711104 Proponent Mgmt Rec Vote Instruction Elect Director R. Randall Rollins Mgmt For For Elect Director James B. Williams Mgmt For For 2 Ratify Auditors Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Regal Beloit Corporation Ticker RBC Meeting Date Security ID Meeting Type Record Date 02-May-11 Annual 10-Mar-11 CUSIP:758750103 Proponent Mgmt Rec Vote Instruction 1 Elect Director Stephen M. Burt Mgmt For For 2 Elect Director Thomas J. Fischer Mgmt For For 3 Elect Director Rakesh Sachdev Mgmt For For 4 Elect Director Carol N. Skornicka Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Approve Executive Incentive Bonus Plan Mgmt For For 8 Ratify Auditors Mgmt For For GAMCO Investors, Inc. Ticker GBL Meeting Date Security ID Meeting Type Record Date 06-May-11 Annual 31-Mar-11 CUSIP:361438104 Proponent Mgmt Rec Vote Instruction Elect Director Edwin L. Artzt Mgmt For For Elect Director Raymond C. Avansino , Jr. Mgmt For For Elect Director Richard L. Bready Mgmt For For Elect Director Mario J. Gabelli Mgmt For Withhold Elect Director Eugene R. McGrath Mgmt For For Elect Director Robert S. Prather, Jr. Mgmt For For Elect Director Elisa M. Wilson Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Employment Agreement Mgmt For Against 6 Approve Conversion of Securities Mgmt For For Forward Air Corporation Ticker FWRD Meeting Date Security ID Meeting Type Record Date 09-May-11 Annual 15-Mar-11 CUSIP:349853101 Proponent Mgmt Rec Vote Instruction Elect Director Ronald W. Allen Mgmt For For Elect Director Bruce A. Campbell Mgmt For For Elect Director C. Robert Campbell Mgmt For For Elect Director Richard W. Hanselman Mgmt For For Elect Director C. John Langley, Jr. Mgmt For For Elect Director Tracy A. Leinbach Mgmt For For Elect Director Larry D. Leinweber Mgmt For For Elect Director G. Michael Lynch Mgmt For For Elect Director Ray A. Mundy Mgmt For For Elect Director Gary L. Paxton Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Cal Dive International, Inc. Ticker DVR Meeting Date Security ID Meeting Type Record Date 10-May-11 12802T101 Annual 11-Mar-11 CUSIP:12802T101 Proponent Mgmt Rec Vote Instruction Elect Director William L. Transier Mgmt For For Elect Director John T. Mills Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Insperity, Inc. Ticker NSP Meeting Date Security ID Meeting Type Record Date 17-May-11 45778Q107 Annual 18-Mar-11 CUSIP:45778Q107 Proponent Mgmt Rec Vote Instruction Elect Director Michael W. Brown Mgmt For For Elect Director Eli Jones Mgmt For For Elect Director Gregory E. Petsch Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year LoopNet, Inc. Ticker LOOP Meeting Date Security ID Meeting Type Record Date 17-May-11 Annual 21-Mar-11 CUSIP:543524300 Proponent Mgmt Rec Vote Instruction Elect Director Dennis Chookaszian Mgmt For For Elect Director Noel J. Fenton Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Oil States International, Inc. Ticker OIS Meeting Date Security ID Meeting Type Record Date 17-May-11 Annual 31-Mar-11 CUSIP:678026105 Proponent Mgmt Rec Vote Instruction Elect Director Christopher T. Seaver Mgmt For For Elect Director Douglas E. Swanson Mgmt For Withhold Elect Director Cindy B. Taylor Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year SeaBright Holdings, Inc. Ticker SBX Meeting Date Security ID Meeting Type Record Date 17-May-11 Annual 23-Mar-11 CUSIP:811656107 Proponent Mgmt Rec Vote Instruction Elect Director John G. Pasqualetto Mgmt For For Elect Director Joseph A. Edwards Mgmt For For Elect Director William M. Feldman Mgmt For For Elect Director Mural R. Josephson Mgmt For For Elect Director George M. Morvis Mgmt For For Elect Director Michael D. Rice Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Atmel Corporation Ticker ATML Meeting Date Security ID Meeting Type Record Date 18-May-11 Annual 28-Mar-11 CUSIP:049513104 Proponent Mgmt Rec Vote Instruction 1 Elect Director Steven Laub Mgmt For For 2 Elect Director Tsung-Ching Wu Mgmt For For 3 Elect Director David Sugishita Mgmt For For 4 Elect Director Papken Der Torossian Mgmt For For 5 Elect Director Jack L. Saltich Mgmt For For 6 Elect Director Charles Carinalli Mgmt For For 7 Elect Director Edward Ross Mgmt For For 8 Amend Omnibus Stock Plan Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Callaway Golf Company Ticker ELY Meeting Date Security ID Meeting Type Record Date 18-May-11 Annual 21-Mar-11 CUSIP:131193104 Proponent Mgmt Rec Vote Instruction Elect Director George Fellows Mgmt For For Elect Director Samuel H. Armacost Mgmt For For Elect Director Ronald S. Beard Mgmt For For Elect Director John C. Cushman, III Mgmt For For Elect Director Yotaro Kobayashi Mgmt For For Elect Director John F. Lundgren Mgmt For For Elect Director Adebayo O. Ogunlesi Mgmt For For Elect Director Richard L. Rosenfield Mgmt For For Elect Director Anthony S. Thornley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Reliance Steel & Aluminum Co. Ticker RS Meeting Date Security ID Meeting Type Record Date 18-May-11 Annual 01-Apr-11 CUSIP:759509102 Proponent Mgmt Rec Vote Instruction Elect Director John G. Figueroa Mgmt For For Elect Director Thomas W. Gimbel Mgmt For For Elect Director Douglas M. Hayes Mgmt For For Elect Director Franklin R. Johnson Mgmt For For Elect Director Leslie A. Waite Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Approve Non-Employee Director Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For 7 Other Business Mgmt For Against Cymer, Inc. Ticker CYMI Meeting Date Security ID Meeting Type Record Date 19-May-11 Annual 21-Mar-11 CUSIP:232572107 Proponent Mgmt Rec Vote Instruction Elect Director Charles J. Abbe Mgmt For For Elect Director Robert P. Akins Mgmt For For Elect Director Edward H. Braun Mgmt For For Elect Director Michael R. Gaulke Mgmt For For Elect Director William G. Oldham Mgmt For For Elect Director Eric M. Ruttenberg Mgmt For For Elect Director Peter J. Simone Mgmt For For Elect Director Young K. Sohn Mgmt For For Elect Director Jon D. Tompkins Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Stone Energy Corporation Ticker SGY Meeting Date Security ID Meeting Type Record Date 20-May-11 Annual 24-Mar-11 CUSIP:861642106 Proponent Mgmt Rec Vote Instruction Elect Director George R. Christmas Mgmt For For Elect Director B. J. Duplantis Mgmt For For Elect Director Peter D. Kinnear Mgmt For For Elect Director John P. Laborde Mgmt For For Elect Director Richard A. Pattarozzi Mgmt For Withhold Elect Director Donald E. Powell Mgmt For For Elect Director Kay G. Priestly Mgmt For For Elect Director David H. Welch Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Raven Industries, Inc. Ticker RAVN Meeting Date Security ID Meeting Type Record Date 24-May-11 Annual 05-Apr-11 CUSIP:754212108 Proponent Mgmt Rec Vote Instruction Elect Director Anthony W. Bour Mgmt For For Elect Director Thomas S. Everist Mgmt For For Elect Director Mark E. Griffin Mgmt For For Elect Director Kevin T. Kirby Mgmt For For Elect Director Marc E. LeBaron Mgmt For For Elect Director Cynthia H. Milligan Mgmt For For Elect Director Daniel A. Rykhus Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For NuVasive, Inc. Ticker NUVA Meeting Date Security ID Meeting Type Record Date 25-May-11 Annual 28-Mar-11 CUSIP:670704105 Proponent Mgmt Rec Vote Instruction Elect Director Robert J. Hunt Mgmt For For Elect Director Richard W. Treharne Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Other Business Mgmt For Against The Boston Beer Company, Inc. Ticker SAM Meeting Date Security ID Meeting Type Record Date 25-May-11 Annual 28-Mar-11 CUSIP:100557107 Proponent Mgmt Rec Vote Instruction Elect Director David A. Burwick Mgmt For For Director Pearson C. Cummin, III Mgmt For For Director Jean-michel Valette Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year WESCO International, Inc. Ticker WCC Meeting Date Security ID Meeting Type Record Date 25-May-11 95082P105 Annual 30-Mar-11 CUSIP:95082P105 Proponent Mgmt Rec Vote Instruction Elect Director George L. Miles Jr. Mgmt For For Elect Director John K. Morgan Mgmt For For Elect Director James L. Singleton Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Healthways, Inc. Ticker HWAY Meeting Date Security ID Meeting Type Record Date 26-May-11 Annual 31-Mar-11 CUSIP:422245100 Proponent Mgmt Rec Vote Instruction Elect Director Thomas G. Cigarran Mgmt For For Elect Director C. Warren Neel Mgmt For For Elect Director John W. Ballantine Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Maidenform Brands, Inc. Ticker MFB Meeting Date Security ID Meeting Type Record Date 26-May-11 Annual 06-Apr-11 CUSIP:560305104 Proponent Mgmt Rec Vote Instruction Elect Director Norman Axelrod Mgmt For For Elect Director Bernd Beetz Mgmt For For Elect Director Harold F. Compton Mgmt For For Elect Director Barbara Eisenberg Mgmt For For Elect Director Maurice S. Reznik Mgmt For For Elect Director Karen Rose Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For G-III Apparel Group, Ltd. Ticker GIII Meeting Date Security ID Meeting Type Record Date 07-Jun-11 36237H101 Annual 29-Apr-11 CUSIP:36237H101 Proponent Mgmt Rec Vote Instruction Elect Director Morris Goldfarb Mgmt For For Elect Director Sammy Aaron Mgmt For For Elect Director Thomas J. Brosig Mgmt For For Elect Director Alan Feller Mgmt For For Elect Director Jeffrey Goldfarb Mgmt For For Elect Director Carl Katz Mgmt For For Elect Director Laura Pomerantz Mgmt For For Elect Director Willem van Bokhorst Mgmt For For Elect Director Richard White Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Chico's FAS, Inc. Ticker CHS Meeting Date Security ID Meeting Type Record Date 23-Jun-11 Annual 25-Apr-11 CUSIP:168615102 Proponent Mgmt Rec Vote Instruction 1 Elect Director John J. Mahoney Mgmt For For 2 Elect Director David F. Walker Mgmt For For 3 Elect Director Stephen E. Watson Mgmt For For 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Seabridge Gold Inc. Ticker SEA Meeting Date Security ID Meeting Type Record Date 29-Jun-11 Annual 10-May-11 CUSIP:811916105 Proponent Mgmt Rec Vote Instruction Elect Director James S. Anthony Mgmt For Withhold Elect Director Douglas "Scott" Barr Mgmt For For Elect Director A. Frederick Banfield Mgmt For Withhold Elect Director Thomas C. Dawson Mgmt For Withhold Elect Director Louis J. Fox Mgmt For For Elect Director Rudi P. Fronk Mgmt For Withhold Elect Director Eliseo Gonzalez-Urien Mgmt For Withhold 2 Ratify KMPG LLP as Auditors Mgmt For For 3 Authorize Board to Fix Remuneration of Auditors Mgmt For For 4 Re-approve Stock Option Plan Mgmt For Against 5 Approve Grant of a Total of 550,000 Stock Options to Directors Mgmt For Against 6 Approve Grant of 150,000 Stock Options to the New Chief Financial Officer of the Company Mgmt For Against 7 Approve Proposed Grant of 50,000 Stock Options to a Proposed New Director, Douglas "Scott" Barr Mgmt For Against 8 Other Business Mgmt For Against
